DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “active air scoop” configured to control a first amount of air flow to a first branch and “second active air scoop” configured to control a second amount of air flow to a second branch must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See below re claims 2 and 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 2 and 17 claim “a first branch extending from the channel and terminating at a first outlet; a second branch extending from the channel and terminating at a second outlet; an active air scoop positioned at the inlet and configured to control an amount of air flow to the inlet”.  Applicant discloses embodiments comprising first and second air scoops (Fig. 12) and an embodiment comprising first and second branches with a single air scoop (Fig. 13a).  However, there is no disclosed embodiment with both first and second air scoops and first and second branches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claims 1-12, in claim 1, Applicant claims both “a channel” and “an active air scoop”.  In paragraph 35, the Specification discloses that the channel and scoops are the same element but they are claimed as distinct elements.  Therefore, the limitations are unclear.
Re claim 5, it is unclear if the claimed “first side” and “second side” refer to the previously recited “first branch” and “second branch”.
Claim 18 recites the limitation "the plurality of positions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nightingale et al. (US 2015/0345578).
Re claim 1, Nightingale et al. disclose a duct system for a vehicle, comprising: a channel capable of directing a flow of air; an inlet (3) defining a first end of the channel; a first branch (5) extending from the channel and terminating at a first outlet; a second branch (7) extending from the channel and terminating at a second outlet; an active air scoop (17) positioned at the inlet and configured to control an amount of air flow to the inlet.

Re claim 3, Nightingale et al. disclose wherein: the active air scoop is configured to open and close at a plurality of positions; the active air scoop is configured to control a first amount of air flow to the first branch and a second amount of air flow to the second branch based on the plurality of positions of the active air scoop. (Par 11-15)

Re claim 4, Nightingale et al. disclose wherein: at least a portion of the first branch (5) is positioned above the second branch (Par. 13, lines 1-2), at a first position 

Re claim 5, Nightingale et al. disclose wherein the plurality of positions of the active air scoop include a first position wherein a first side (5) of the active air scoop is more open than a second side (7) of the active air scoop.(Par 13, lines 5-6)

Re claim 6, Nightingale et al. disclose wherein the first outlet (5) directs air to a low- pressure region of the vehicle, and the second outlet (7) directs air to brake components of the vehicle.

Re claim 10, Nightingale et al. disclose one or more sensors and a controller, wherein the plurality of positions of the active air scoop are controlled by the controller based on data from the one or more sensors. (Par. 41)

Re claim 11, Nightingale et al. disclose a valve configured to be moved to a plurality of positions, wherein the valve is positioned in the channel between the inlet and the first and second branch, and the valve is configured to control a first amount of air flow to the first branch and a second amount of air flow to the second branch based on the plurality of positions of the valve.  (Par. 15)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al. (US 2014/0262644) in view of Lucas et al. (US 2015/0375848).
Re claim 1, Browne et al. teach an air duct system for a vehicle, comprising: a channel (30) capable of directing a flow of air; an inlet (12e) defining a first end of the channel; a first branch extending from the channel and terminating at a first outlet; a second branch extending from the channel and terminating at a second outlet (Par. 35) and an air scoop (22) positioned at the inlet (12e).

Lucas et al. teach an active air scoop (118) positioned at an inlet and configured to control an amount of air flow to the inlet.  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the active scoop of Lucas et al. in the system of Browne et al. in order to provide allow for both air flow and aerodynamics based on the need of the system.

Re claim 3, Browne et al. as modified teach wherein: the active air scoop (118) is configured to open and close at a plurality of positions; the active air scoop is configured to control a first amount of air flow to the first branch and a second amount of air flow to the second branch based on the plurality of positions of the active air scoop. (Lucas et al.: Par. 19 – multiple ventilated cavities (114, 115), Par. 24 – Multiple positions of element 122)  

Re claim 5, Browne et al. as modified teach wherein the plurality of positions of the active air scoop include a first position wherein a first side of the active air scoop is more open than a second side of the active air scoop. (Lucas et al. – Par 29, Fig. 2A)

Re claim 6, Browne et al. as modified teach wherein the first outlet directs air to a low- pressure region of the vehicle, and the second outlet directs air to brake components of the vehicle.  (Browne et al. - Par 35, 40)



Re claim 8, Browne et al. as modified teach wherein the active air scoop is further configured to allow air flow to the first outlet and not the second outlet when the active air scoop is in the closed position. (Lucas et al., Par. 24)

Re claim 9, Browne et al. as modified teach wherein the first outlet directs air to a low- pressure region of the vehicle. (Browne et al. - Par 35, 40)

12.	Claims 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nightingale et al. (US 2015/0345578) in view of Wolf (DE 102007022298).
Re claim 13, Nightingale et al. teach an active cooling system for a vehicle comprising: an air duct (5, 7) capable of directing a flow of air to a wheel well of the vehicle; an active air scoop (17) positioned in front of the wheel well and hinged at a pivot point, wherein the active air scoop is configured to control an amount of air flow to the air duct; a thermal sensing system configured to determine the temperature of at 
Nightingale et al. do not teach wherein the active air scoop is hinged at a pivot point located on a side of the active air scoop nearest to the wheel well.
Wolf teaches an active air scoop (19) hinged at a pivot point located on a side of the active air scoop nearest to the wheel well. (Fig. 3B)  It would have been obvious to one of ordinary skill in the art before the effective filing date to provided the hinged air scoop of Wolf in the invention of Nightingale et al. as an alternative connection providing both controlled air flow and aerodynamics.

Re claim 14, Nightingale et al. teach one or more actuators (11) connected to the active air scoop (19), wherein the one or more actuators are configured to move the active air scoop to a plurality of positions including a first closed position and a second open position. (Wolf, Fig. 3A)

Re claim 15, Nightingale et al. teach a second active air scoop positioned in front of a second wheel well of the vehicle, the second wheel well being on a side of the vehicle opposite the wheel well, wherein the thermal sensing system is further configured to determine the temperature of at least one zone within the second wheel well, and the second active air scoop is controlled based on data from the thermal sensing system. (Nightingale et al, Par. 37, 41, 43)



Re claim 18, Nightingale et al. teach wherein: the plurality of positions of the active air scoop further includes a third position and a fourth position; and at the third position of the plurality of positions of the active air scoop, the first amount of air flow to the first branch is less than the second amount of air flow to the second branch, and at the fourth position of the plurality of positions of the active air scoop, the first amount of air flow is greater than or equal to the second amount of air flow. (Par. 40, 47, 48)

Re claim 19, Nightingale et al. teach wherein: at least a portion of the first branch is positioned above the second branch. (Par. 13, lines 1-2)

Re claim 20, Nightingale et al. teach wherein the first outlet (5) directs air to a low- pressure region of the vehicle, and the second outlet (7) directs air to brake components of the vehicle. (Fig. 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Engelmann, Browne et al., Wolf ‘075, Wuchatsco et al., Reidel, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657


MTW
March 24, 2021